Holden, J.
(dissenting).
It is with reluctance that I put my judgment against that of the majority of my brethren in any case, because I have been here long enough to realize my limitations and to appreciate the judicial ability of my associates, *399but I cannot refrain from recording my dissent in some cases, such as the one before us, where it seems plain that the majority have an erroneous view of the law of the ease.
I shall not enter into a full discussion of my dissenting conclusions in this case, for the reason that it is doubtful if a dissenting opinion ever proves of any value in the adjudication of the case, since such dissent cannot be used as a precedent, and can have no effect upon the decision of the majority, unless in some instances it may tend to weaken or cause less respect for the rule laid down by the court.
However, in the instant case I think the majority opinion is wrong in this particular, viz.: The prosecution for the completed offense of murder was first begun in Hinds county by an indictment of the grand jury, and was never started in Leake county at all. The affidavit filed before the justice of the peace in Leake county did not charge murder, because the death necessary to make the offense murder had not occurred at the time of the filing of the affidavit, but took place, and completed the offense of murder, subsequently in Hinds county, where the indictment was found and the conviction had. The filing of an affidavit before a magistrate which only charged assault and battery with intent to kill is not, in my judgment, the beginning of a prosecution for the crime of murder, fe'uch a proceeding is in the nature of an examining trial upon a different charge than that of murder. The offense of murder may never come into existence because the wounded party may not die. If the affidavit in Leake county had charged murder, then the prosecution for murder would have first begun in that county, but the affidavit here only charged a lesser offense and could not charge murder until the death ensued in Hinds county.
Originally the jurisdiction for the trial of murder was solely in the county where the death occurred, but under the statute now either county is given jurisdiction, and, *400where the prosecution is begun in one county for the completed offense, that county has sole jurisdiction. Now it will be apparent that in practically all cases where the wound is inflicted in one county and the death occurs in another some person will make 'the charge of assault immediately in the county where the wound was inflicted, and, if the majority opinion is correct then it would be a rare case where the court would obtain jurisdiction in the county where the death takes place. '
I think the statute contemplates sole jurisdiction in the county where the prosecution first begins for the consummated offense of murder or homicide, and not in the county where the justice of the peace charges the offender with a different offense. The practice is well known to the bar that in such a casp the justice of the peace requires a new affidavit for murder when the assaulted party dies. And I believe that, if this affidavit charging murder is first made in the county where the wound was inflicted, then the sole jurisdiction would be in that county. But that is not the case before us now.
The authorities cited by the majority opinion to support the rule announced are not applicable for the reason that in each of those cases the offense charged had bepn completed when the affidavit or indictment was made against the offender. For instance, in the Coleman case, cited by the majority, the indictment there was for the killing, or the homicide, which was the completed offense, and it was held that the county where the indictment for the homicide was returned had the sole jurisdiction. And in the Hughes case cited the offense there- was embezzlement; the crime having been completed at the time the prosecution began before the justice of the peace. The difference in those cases and this one, as I see it, is that the offense of murder here was not complete, or, I will say, had not been committed, at the time the affidavit was filed for investigation of a different offense, to-wit, assault, etc., in Leake county.
*401It seems to me the correct rule is and ought to be established that the sole jurisdiction for the trial of murder or manslaughter shall be in the county where the charge for such offense is first made, which in this case was Hinds county. If the filing of a charge before some inferior officer in the county where the wound is inflicted Which may never result in death is held to be the commencement of .the prosecution for the death which after-wards occurs in another county, then the result would be a foot race between the enemies and the friends of the deceased and the offender to find a convenient officer to secure jurisdiction where the respective parties think that they may have more advantages in the final trial. This confusion and possible impairment of the administration of justice should be avoided by laying down a safe and certain rule for guidance in such cases.
I respectfully invite a reading of the cases and statutes cited in the majority opinion, which I think will appear convincing that none of them hold that the prosecution is commenced for murder, the completed offense, by filing an affidavit charging the assault which afterwards develops into a homicide.